                      Case 4:19-cv-03074-YGR Document 309-1 Filed 03/25/21 Page 1 of 3


               1   THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                     tboutrous@gibsondunn.com                       mperry@gibsondunn.com
               2   RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                     rdoren@gibsondunn.com                        492089; pro hac vice)
               3   DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                     dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
               4   JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                     jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
               5   GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                   333 South Grand Avenue                         Facsimile: 202.467.0539
               6   Los Angeles, CA 90071-3197
                   Telephone:    213.229.7000                     ETHAN D. DETTMER, SBN 196046
               7   Facsimile:    213.229.7520                       edettmer@gibsondunn.com
                                                                  ELI M. LAZARUS, SBN 284082
               8   VERONICA S. MOYÉ (Texas Bar No. 24000092;         elazarus@gibsondunn.com
                   appearance pro hac vice)                       GIBSON, DUNN & CRUTCHER LLP
               9     vlewis@gibsondunn.com                        555 Mission Street
                   GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105-0921
           10      2100 McKinney Avenue, Suite 1100               Telephone:    415.393.8200
                   Dallas, TX 75201                               Facsimile: 415.393.8306
           11      Telephone:    214.698.3100
                   Facsimile:    214.571.2900                     Attorneys for Defendant, APPLE INC.
           12

           13
                                                 UNITED STATES DISTRICT COURT
           14
                                              NORTHERN DISTRICT OF CALIFORNIA
           15
                                                      OAKLAND DIVISION
           16
                   DONALD R. CAMERON, et al.,                  Case No. 4:19-cv-03074-YGR-TSH
           17
                                        Plaintiffs             DECLARATION OF JAY SRINIVASAN IN
           18                                                  SUPPORT OF ADMINISTRATIVE MOTION
                         v.                                    TO SEAL PORTIONS OF TRANSCRIPT OF
           19                                                  MARCH 4, 2021 PROCEEDING
                   APPLE INC.,
           20                                                  Hon. Thomas S. Hixson
                                        Defendant.
           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &
                   DECLARATION OF JAY SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL PORTIONS OF
                                           TRANSCRIPT OF MARCH 4, 2021 PROCEEDING,
Crutcher LLP
                                                    4:19-CV-03074-YGR-TSH
                         Case 4:19-cv-03074-YGR Document 309-1 Filed 03/25/21 Page 2 of 3


               1           Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
               2           1.       I am an attorney licensed to practice in the State of California, and a member of the Bar
               3   of this Court.    I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
               4   Defendant Apple Inc. (“Apple”) in this case.          I am familiar with Apple’s treatment of highly
               5   proprietary and confidential information, based on my personal experience representing Apple. 1            I
               6   have personal knowledge of the facts stated below and, if called as a witness, I could and would testify
               7   competently thereto.     I submit this declaration in support of Apple’s Administrative Motion to Seal
               8   Portions of the Transcript of the March 4, 2021 Proceeding.
               9           2.       In determining whether to seal documents, courts in the Ninth Circuit apply two separate
           10      standards: (1) the “compelling reason” test for sealing information in connection with motions for a
           11      determination on the merits of a claim or defense; and (2) the less-restrictive “good cause” test for
           12      sealing information in connection with non-dispositive filings.        Kamakana v. City and County of
           13      Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto Safety v. Chrysler Grp., LLC, 809
           14      F.3d 1092 (9th Cir. 2016).        The less-restrictive good cause standard applies here because the
           15      underlying dispute is non-dispositive.
           16              3.       Apple operates in an intensely competitive marketplace.      It occupies a unique position
           17      as a leader with respect to a number of highly dynamic technologies.      Apple has serious and legitimate
           18      concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
           19      proprietary information in order to gain competitive advantage.           As such, Apple takes extensive
           20      measures to protect the confidentiality of its proprietary information.
           21              4.       The Court has “broad latitude” “to prevent disclosure of materials for many types of
           22      information, including, but not limited to, trade secrets or other confidential research, development, or
           23

           24

           25       1
                        Courts in this District routinely grant motions to seal on the basis of declarations of counsel
                        submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt.
           26           398-1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-
                        EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-
           27           EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
                        proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
           28           requests that it be permitted to file a further declaration supporting filing under seal.
                                                                        2
Gibson, Dunn &     DECLARATION OF JAY SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL PORTIONS OF
Crutcher LLP
                                           TRANSCRIPT OF MARCH 4, 2021 PROCEEDING,
                                                    4:19-CV-03074-YGR-TSH
                       Case 4:19-cv-03074-YGR Document 309-1 Filed 03/25/21 Page 3 of 3


               1   commercial information.”      Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
               2   (emphasis in original).
               3          5.      During the March 4, 2021 hearing, Apple presented arguments that described and
               4   disclosed confidential information and trade secrets that, it believed, had been revealed by Mr. Siegel’s
               5   public statements.
               6          6.      The public disclosure of such information would cause Apple and its business partners
               7   economic harm and put them at competitive disadvantage.       See Ctr. for Auto Safety v. Chrysler Grp.,
               8   LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety,
               9   137 S. Ct. 38 (2016) (finding there was a compelling reason for sealing when records contain business
           10      information that could be used to harm a litigant’s competitive standing).
           11             7.      The information Apple seeks to protect is foundational to its business, and Apple has
           12      exerted great effort and undertaken substantial expense to protect such information.          Apple has
           13      narrowly tailored its sealing request so as to maximize the public’s access to court proceedings without
           14      jeopardizing Apple’s and its partners’ business interests.
           15             8.      Apple therefore requests that the Court seal the portions of the transcript of the March
           16      4, 2021 hearing that Apple has identified.
           17

           18             I declare under penalty of perjury under the laws of the United States that the foregoing is true
           19      and correct and that this Declaration was executed on March 25, 2021 at Los Angeles, California.
           20

           21                                                              /s/ Jay P. Srinivasan
                                                                                 Jay P. Srinivasan
           22

           23

           24

           25

           26
           27

           28
                                                                      3
Gibson, Dunn &     DECLARATION OF JAY SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL PORTIONS OF
Crutcher LLP
                                           TRANSCRIPT OF MARCH 4, 2021 PROCEEDING,
                                                    4:19-CV-03074-YGR-TSH
